Citation Nr: 0523592	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  95-18 698	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California




THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for post-traumatic stress 
disorder (PTSD).

(The issue of whether the veteran has basic eligibility for a 
program of education through vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code, will be the subject of a separate 
decision).



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran had active duty for training from February 1973 
to August 1973.  He had active service from November 1974 to 
June 1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In April 2003, the Board remanded 
this issue to the RO. 


FINDINGS OF FACT

1.  In a September 1997 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen the claim of service connection for PTSD.  A notice of 
disagreement was not received within the subsequent one-year 
period.

2.  Evidence submitted since the RO's September 1997 
decision, is cumulative and redundant.  


CONCLUSION OF LAW

1.  The RO's September 1997 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received since the 
RO's September 1997 rating decision; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a September 2004 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.  

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the February 2005 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist and to obtain records and 
opinions.  The claimant was specifically advised of the type 
of evidence that would establish the claim.  The claimant has 
been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran has been examined.  The records 
satisfy 38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  There 
is sufficient competent medical evidence of record to decide 
the claim, as set forth below.  See 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, the Board notes that the veteran submitted 
additional evidence.  Evidence received pertains to 
orthopedic disability and is not relevant to the issue on 
appeal.  Other evidence received notes that the veteran has 
PTSD, while he was being treated for a left leg complaint.  
That evidence is cumulative of new evidence submitted which 
also shows a notation of PTSD.  As noted below, his claim is 
not reopened based on the fact that there is no new and 
material evidence showing a nexus of PTSD to service.  Thus, 
this evidence is cumulative and remanding for initial RO 
review is not necessary as it will not change the outcome of 
this decision.  

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


Background

The service medical records for the first period of service 
do not show any complaints, findings, treatment or diagnosis 
of a psychiatric disease or injury.  The veteran denied a 
history of depression and nervous trouble in his February 
1973 report of medical history.  Psychiatric examination was 
normal in August 1973 at the separation medical examination.

Psychiatric examination was normal in November 1974 at the 
medical enlistment examination.  The service medical records 
show the veteran requested a psychiatric consultation in 
February 1977 because of "dreams" involving a military 
aspect.  The veteran also related that he had some problems 
with his sister because his wife was living in his sister's 
house.  The veteran did not report for the scheduled 
examination.  On March 10, 1977, the appellant stated he did 
not think he needed a psychiatric evaluation because he only 
had 77 more days of active service and he felt he could cope 
with his situation at that time.  There are no records of 
psychiatric treatment or examination during service.  
Psychiatric examination was normal in June 1977 at the 
separation medical examination.

Following service, the veteran was afforded a VA examination 
in March 1978.  A psychiatric examination showed a 
satisfactory psychiatric status.  There was no diagnosis of a 
psychiatric disability.

Thereafter, VA treatment records  dated from July 1977 to 
July 1991 were received which did not show any complaints, 
findings, treatment, or diagnosis of a psychiatric 
disability.  In May and July 1993, the veteran was afforded 
VA orthopedic examinations which did not reflect a diagnosis 
of a psychiatric disability.  

In December 1991, the veteran testified at a personal 
hearing, but this was with regard to orthopedic disability.  
He submitted treatise and newspaper evidence in support of 
that claim.  

In September 1993, the veteran submitted a copy of a December 
1992 Social Security Administration (SSA) decision showing he 
had been awarded disability benefits.  The SSA Law Judge 
concluded the veteran was under a "disability" as defined 
in the Social Security Act, since June 28, 1991, due to 
medical evidence establishing severe bilateral degenerative 
joint disease of the knees, adjustment disorder and 
dysthymia.  The evidence included applications for state and 
federal disability determinations, in which, the veteran 
reported severe physical impairment due to bilateral knee 
pain.  The decision is based, in part, on a history from the 
veteran that he sustained a knee injury while in service and 
mental stress related to those injuries.  The veteran had 
testified that he performed "sensitive missions for the 
government" while serving in Vietnam.  He also described 
recurrent hallucinatory dreams, reflective of combat 
situations, from which he woke up screaming.  He also 
testified to headaches since being hit in the head during a 
fight while a Marine.  The SSA Law Judge specifically found 
the veteran's testimony credible with respect to his 
complaints of knee pain, and concluded that the veteran was 
disabled based on his bilateral knee impairment and post-
traumatic stress dating back to military service.  

The SSA records include a March 1992 disability determination 
evaluation report. The veteran reported doing well until four 
years ago when hit on the head.  (Prior VA outpatient records 
show treatment for a laceration to the forehead in March 1985 
as well as treatment for a stab wound to the back in November 
1978.)  The veteran stated he experienced episodes of 
depression with decreased sleep since that time.  He also 
related other symptoms that included suicidal thoughts, 
nervousness, anxiety and social isolation.  The veteran also 
stated that he quit his job because he felt very overwhelmed.  
He also reported a history of alcohol abuse, and continued 
alcohol use to ease his pain.  The examiner recorded a 
psychosocial history and performed a mental status 
examination.  The impression was that the veteran's history 
was most significant for alcohol abuse and dysthymia.  The 
physician did not relate this to active service, but noted 
that the veteran reported increased depression under stress, 
which he related to unclear medical conditions and his 
assault four years previously.

Also of record was an emergency room psychiatric consultation 
record from a private hospital, which was dated on October 
28, 1992.  The veteran was brought to the hospital the prior 
evening by police following information that the veteran was 
threatening suicide in response to frustration with the VA.  
The veteran admitted that he was only trying to provoke the 
VA into providing a positive response to his legal claims 
related to knee problems without real intent or thought to 
harm himself.  On admission, there were no signs of acute 
illness or injury, but the veteran was positive for alcohol 
use. A psychologist examined the veteran the next day.  The 
veteran denied any past psychiatric treatment or history of 
substance or alcohol abuse.  The psychologist examined the 
veteran and assessed anger, frustration and hostile behavior, 
but no other significant findings.  The diagnosis was 
adjustment disorder with equally mixed distribution of 
emotion and conduct.  The veteran refused treatment, but 
agreed to pursue follow-up VA outpatient treatment.

In April 1994, a claim for service connection for PTSD was 
received.  In July 1994, the veteran reiterated that he was 
seeking service connection for PTSD.  

In June 1994, the veteran was afforded a VA orthopedic 
examination which did not reflect a diagnosis of a 
psychiatric disability.  

Thereafter, service records were received.  These records as 
well as the DD Form 214 show the following.  The veteran was 
awarded the Good Conduct Medal and various marksmanship 
badges.  He was not awarded any combat decorations.  His 
record of inservice assignments and duty stations reflect 
that from November 1974 to March 1975, he was continuously 
employed as a motor vehicle operator at duty stations in the 
United States.  He had overseas service from April 1975 to 
April 1976, serving as a motor vehicle operator and assistant 
training non-commissioned officer.  He then returned to the 
United States, and served the remainder of his military 
tenure as a motor vehicle operator.  

A Report of Contact reflects that the veteran was scheduled 
for a PTSD examination on March 27, 1995.  His appointment 
was later canceled due to the unavailability of the examining 
physician.  The veteran was rescheduled for an appointment on 
April 5, 1995, but on March 30, 1995, he canceled the 
appointment without explanation.  

In an April 1995 rating decision, the RO denied service 
connection for PTSD on the basis that there was no diagnosis 
of PTSD.  The veteran appealed that denial.  

In July 1995, the veteran was notified that he was to be 
rescheduled for VA psychiatric and orthopedic examinations.  
A July 31, 1995 report of contact memorandum reflects that 
the veteran contacted the RO, and upon being informed of the 
scheduled examinations, stated that he would appear and 
undergo examination.  While the veteran underwent the 
orthopedic examination, which did not reflect any diagnosis 
of a psychiatric disability, an August 24, 1995 Report of 
Contact reflects that the veteran's psychiatric examination 
was canceled because he "withdrew" the claim for a 
psychiatric disorder.  However, he thereafter continued to 
pursue his appeal so the matter was not considered withdrawn.  

In a December 1996 decision, the Board denied the issue of 
service connection for PTSD.  The veteran filed a Motion of 
Reconsideration to the Board, but the prior Board decision 
was affirmed.  The veteran appealed the December 1996 
decision to the United States Court of Appeals for Veterans 
Claims ("the Court").  

Thereafter, the veteran submitted duplicate copies of 
treatise evidence, August 1995 knee x-rays, and a June 1994 
orthopedic examination report.  

In addition, VA outpatient records were received which showed 
that the veteran was seen on February 26, 1997 at the VA 
outpatient clinic for urgent care.  He complained of a 25-
year history of bilateral knee pain for which he requested a 
prescription for Motrin.  There was no physical examination.  
He also complained of chronic headaches that had been 
continuous for several years.  He denied a history of head 
injury.  An examination was performed on the same day.  The 
indicated diagnoses were possible hyperthyroidism, bilateral 
chondromalacia "+/- OA," chronic headaches times 21 years 
per the veteran and major depression, which has been 
underscored twice.  The veteran submitted copies of two 
prescriptions issued to him by VA on that day.

In July 1997, the veteran indicated that he was seeking to 
reopen his claim of service connection for PTSD.  

In a September 1997 rating decision, the RO determined that 
new and material had not been received to reopen the claim of 
service connection for PTSD.  The decision stated that the 
veteran had not submitted evidence of a diagnosis of PTSD 
with a nexus relating PTSD to service.  Thereafter, in 
September 1997, correspondence was received from the veteran.  
In that correspondence, he stated that there should be only 
one issue on appeal, service connection for dysthymia.  He 
also stated that it should be considered if dysthymia had a 
nexus to PTSD.  The veteran clearly stated that he wanted 
that ONE issue to be adjudicated, service connection for 
dysthymia.  

In October 1997, the RO sent the veteran a letter, 
acknowledging his September 1997 letter requesting service 
connection for dysthymia and which stated that he was not 
claiming service connection for PTSD.  

Thus, there was no notice of disagreement, no appeal of the 
September 1997 rating decision which determined that new and 
material had not been received to reopen the claim of service 
connection for PTSD.  

Thereafter, VA outpatient records dated in 1996 to 1997 were 
received which included a duplicate copy of the February 1997 
report.  The additional records did not reflect any treatment 
for psychiatric complaints.  The veteran also submitted 
treatise evidence with regard to dysthymia.  

In October 1997, the RO denied service connection for 
dysthymia.  The veteran appealed that decision.  

Thereafter, the veteran submitted a copy of a prescription 
form issued in November 1997.  An unsigned private 
psychiatric consultation report dated the same day shows the 
veteran reported a history of being followed at the VA for 
dysthymia since service in the Marines.  He stated that he 
had been hospitalized during active service for military 
dreams, which the examiner noted sounded like psychotic 
ideations-the veteran stated he would provide these records 
to the examiner.  The veteran stated he had been experiencing 
auditory hallucinations since active service but had never 
been on anti-psychotic medication.  The examiner conducted a 
mental status examination.  The impression was rule out 
schizoaffective disorder and rule out schizophrenia.  A 
diagnosis of PTSD was not made.  

In a January 1998 Order, the Court affirmed the Board's 
December 1996 denial of service connection for PTSD.  

Thereafter, the veteran submitted a February 1998 statement 
and copies of VA outpatient records.  In January 1998, the 
veteran related being on disability for five years for 
dysthymia.  He also related a history of bilateral 
chondromalacia.  The veteran stated he was involuntarily 
hospitalized four or five years earlier and he had been 
depressed since active service after having been involved in 
a Klu Klux Klan (KKK) riot.  The examiner conducted a mental 
status examination.  The examiner diagnosed dysthymia and 
rule out PTSD.  The examiner referred the veteran to the 
Mental Health Clinic.  In his statement, the veteran added 
that he had not gone to the Mental Health Clinic due to lack 
of transportation.

Thereafter, March 1998 outpatient records were received 
showing orthopedic treatment.  

In October 1998, the veteran was afforded a VA orthopedic 
examination which did not reflect a diagnosis of a 
psychiatric disability.  

In a March 1999 decision, the Board denied service connection 
for dysthymia.  

Thereafter, the veteran submitted copies of medals he was 
awarded during service.  

In a March 2000 Order, the Court noted that when the claim of 
service connection for PTSD was on appeal before the Court in 
January 1998, the Court granted the veteran's joint motion 
with the Secretary to dismiss that issue.  Thus, there was no 
pending appeal for PTSD.  The decision of the Board to deny 
service connection for dysthymia was affirmed.  

In May 2000, a new claim of service connection for PTSD was 
received.  At that time, the veteran reported that he was the 
last person "hit" in Vietnam under orders.  He described 
killing "gooks" in Vietnam in 1975.  He stated that he met 
Ho Chi Mihn's daughter and was responsible for prisoners of 
war being released.  

In March 2001, the Court vacated the Board's decision denying 
service connection for dysthymia.  

Thereafter, an April 1998 VA record with regard to orthopedic 
disability was received.  

Thereafter, VA medical records were received.  These records 
showed that the veteran was hospitalized in April 1993 for 
alcohol dependence.  He was not diagnosed as having PTSD 
during this hospitalization.  In February 1999, the veteran 
was afforded a psychiatric evaluation.  It was noted that he 
was referred for the evaluation secondary to a history of 
PTSD and problems sleeping.  The veteran reported that a 
private physician diagnosed him with PTSD and schizophrenia 
in the past.  It was noted that he had been seen in this VA 
clinic and the diagnosis was dysthymia, rule out PTSD.  With 
regard to PTSD, the veteran reported that he did not see 
combat during service, but he went to Okinawa and Cambodia 
and his job was to shoot people.  He had bad experiences.  
Mental status examination was performed.  The diagnoses were 
rule out psychotic disorder, rule out PTSD, rule out 
affective disorder, rule out personality disorder.  Thus, no 
definitive current diagnosis was made.  

In April 2001, the veteran reported having insomnia which was 
noted to be possibly related to PTSD.  Thereafter, a few days 
later, the veteran reported that he had a military history of 
service in Vietnam and Cambodia in 1977 which included 
combat.  Mental status examination was performed.  The 
diagnoses were psychotic disorder, not otherwise specified; 
alcohol abuse; rule out CPS; rule out PTSD; rule out MDD; 
rule out paranoid personality disorder; rule out schizoid 
personality disorder.  Thus, the diagnosis at this time was 
psychotic disorder, not otherwise specified.  The veteran was 
referred with a provisional diagnosis of psychotic disorder, 
not otherwise specified.  In May 2001, it was noted that the 
veteran had been referred to the VA mental health clinic 
after he complained about depressive and psychotic symptoms.  
It was noted that he was seen in January 1998 and presented 
with depressive, but not psychotic symptoms.  He endorsed 
some symptoms of PTSD at that time.  He was again admitted 
about 4 years ago and was given Zoloft.  In February 1999, he 
had psychotic symptoms, but he did not follow up with his 
mental health clinic referral.  A current mental status 
examination was performed.  The diagnoses were rule out 
psychosis, not otherwise specified; rule out PTSD.  

Thereafter, duplicate service records were received.  

On an August 2001 VA referral form, it was noted by a 
physician that the veteran had a diagnosis of PTSD.  The 
etiology of the PTSD was not indicated.  

Thereafter, correspondence was received from a lay person, 
R.C., who stated that he was stationed during service at Camp 
Pendleton in California where he met the veteran who had just 
returned from Vietnam.  This person stated that one night, 
they encountered friendly fire going into his barracks and he 
was shot and the veteran took him to the hospital and saved 
his life.  R.C.'s service records indicate he sustained a 
gunshot wound to the left calf by an unknown party while in 
the barracks on September 17, 1976.

In January 2002, VA afforded the veteran a psychiatric 
examination.  It was noted that the veteran had service in 
Vietnam and saw active combat.  The veteran also reported a 
traumatic event during race riots at Camp Pendleton.  The 
veteran's history was reviewed.  A mental status examination 
was performed.  The diagnosis was dysthymic disorder.  A 
diagnosis of PTSD was not rendered, and the examiner noted he 
could not find evidence of true PTSD and that the veteran's 
current psychiatric disorder was not related to his service.  

In January 2002, the veteran was afforded a VA orthopedic 
examination.  He gave a history of injury to his knees when a 
grenade exploded during the evacuation of Saigon.  No 
psychiatric diagnosis was made.  

Thereafter, an article which stated that Marines Battalions 
would be landing in the Far East.  Also, copies of two 
certificate showing that the veteran completed a course of 
study for Overseas School and that he served with a 
maintenance battalion from April 11, 1975 to April 24, 1976.  
In addition, copies of information pertaining to his 
orthopedic claims was received.  Also, an April 1994 
orthopedic report was received.  Copies of prescriptions were 
received which showed that the veteran was medicated for 
insomnia and orthopedic complaints.  The veteran also 
submitted copies of pictures of him and other service members 
from service as well as a periodical article showing his 
position in a prior employment.  

In an August 2002 decision, the Board again denied service 
connection for dysthymia.  

In addition, a September 2004 medical record was received 
which reflected treatment for a left leg disability.  It 
listed PTSD in the medical history and as an active problem; 
no further information was given.  No etiology or other basis 
for the listing of PTSD was provided.  A form for vocational 
rehabilitation purposes listed PTSD under service or 
nonservice connected disabilities as determined by VA.


Analysis

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a).  The veteran's 
current application to reopen the claim of service 
connection, was received prior to that date.  

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The last 
final disallowance of record is the September 1997 RO rating 
decision which determined that the veteran had not submitted 
new and material evidence to reopen the claim of service 
connection for PTSD.  The RO did not reopen the claim on the 
basis that there was no diagnosis of PTSD and no nexus of 
PTSD to service.  As noted previously, a statement was 
received within one year of the denial, but the veteran 
specified that he was pursuing one issue which was service 
connection for dysthymia which he then did pursue  Thus, the 
issue of whether new and material evidence had been submitted 
to reopen the claim of service connection for PTSD was not 
appealed.  The September 1997 rating decision is final.  
38 U.S.C.A. § 7105.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record included 
various medical records and diagnoses.  On several occasions, 
physicians have included in the diagnoses, "rule out PTSD," 
and have not made any definitive diagnosis of PTSD.  On other 
occasions, it has been determined that the veteran has a 
psychotic disorder, not otherwise specified, or dysthymia.  
With regard to PTSD, examinations have noted a history of 
PTSD or stated "rule out PTSD."  However, there is an 
August 2001 VA referral record, signed by a physician, which 
noted that the veteran had PTSD.  In addition, there is a 
September 2004 medical record listing PTSD as a problem.  
However, the examiners did not provide an etiology or any 
basis for the notation or relate PTSD to service.  The 
vocational rehabilitation form listed PTSD under service or 
nonservice-connected disabilities but there is no indication 
that the entry was made by a medical professional.

However, even if the Board accepts that the veteran has PTSD 
for the purposes of this decision, the basis for the prior 
final denial was also that there was no nexus of PTSD to 
service.  That is still the case here.  There is a diagnosis 
of PTSD on a referral, but no nexus to service.  The veteran 
has provided lay evidence that he witnessed a friend being 
injured, but there is no medical diagnosis of PTSD based on 
this incident even though the incident was considered by the 
examiner in January 2002.  He has also claimed that he saw 
combat and was involved in freeing prisoners of war.  At this 
point, the Board need not make any determination concerning 
the credibility of the veteran's claims of combat exposure 
because there is no medical diagnosis of PTSD based on these 
incidents.  The sufficiency of a stressor is a medical 
determination, so a lay person cannot provide that nexus.  
See Cohen v. Brown, 10 Vet. App. 128 (1997).  There is no 
diagnosis of PTSD based on any of his claimed stressors and 
there is no competent evidence of a nexus to service.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Since the veteran's claim has previously been denied, the 
onus is on him to provide new and material evidence.  The 
evidence submitted, by itself, or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
While the veteran has submitted post-service notations of 
PTSD, he has not submitted any evidence linking a diagnosis 
to service.  A reason for the last prior final denial was the 
absence of nexus evidence.  This defect has not been cured.  

New and material evidence has not been received since the 
RO's September 1997 decision; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
PTSD is denied.




	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


